Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-18 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/513320 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Osann, JR. hereafter Osann (US pat. App. Pub. 20190073429) and in view of Huang et ah hereafter Huang (US pat. App. Pub. 20140244629) and further in view of Knight (US pat. app. Pub. 20110040753).  
5.	As per claims 1, 7, and 13, Osann discloses a method, a non-transitory medium, and a system implemented on a machine having at least one processor, storage, and a communication platform capable of connecting to a network for searching, the method comprising: obtaining one or more keywords from a user; generating a uniform resource locator (URL), wherein a portion of the URL includes the one or more keywords; transmitting the URL to a search server; obtaining, in response to a time-related criterion associated with the URL being satisfied, one or more search results from the server (paragraphs: 26-28, wherein it emphasizes that generating a URL that includes keywords which sends to the search server and obtains search results while the time related criterion associated with URL being satisfied); and obtaining, in response to the time-related criterion associated with the URL, a search box in response to transmitting the URL  (paragraphs: 10, 30, and 73, wherein it elaborates a new search window will 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Huang’s teachings of Obtaining in response to the time-related criterion associated with the URL being violated, a search box in response to transmitting the URL with the teachings of Osann, for the purpose of effectively protecting the URL’s time related search requirement from unauthorized intruders. 
Osann does not specifically mentions wherein a portion of the URL includes the one or more keywords encrypted via a first key. However, in the same field of endeavor, Knight discloses a portion of the URL includes the one or more keywords encrypted via a first key (paragraphs: 16, and 28).
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Knight’s teachings of a portion of the URL includes the one or more keywords encrypted via a first key with the teachings of Osann, for the purpose of effectively securing the searching URL and its associated keywords from hackers.  

7.	As per claim 3, Osann discloses the method, wherein the active time-window is related to a second key associated with the first key and corresponds to a time-period wherein the second key is maintained in an active state by the search server (paragraphs: 74, 89) . 
8.	As per claim 4, Osann discloses the method comprising: rendering on a webpage the one or more search results obtained from the search server, wherein time information related to the active time-window is embedded in the webpage (paragraphs: 28, 88). 
9.	As per claim 5, Osann discloses the method comprising: sharing the obtained one or more search results with other users based on the time information related to the active time-window (paragraphs: 55, 82). 
10.	As per claim 6, Osann discloses the method, wherein the first key is generated and transmitted by the search server and embedded in a browser operating on a client device, and a second key associated with the first key is used by the search server to decrypt the encrypted portion of the URL, and wherein the search server does not share the second key with the client device (paragraphs: 12, 87, 90). 
11.	 Claims 8-12, and 14-18 are listed all the same elements of claims 2-6. Therefore, the supporting rationales of the rejection to claim 2-6 apply equally as well to claims 8-12, and 14-18.

Citation of References
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Monteverde (US pat. app. Pub. 20120005182): discusses the collects information relevant to search queries and to post search activity, such as following links of returned search results, to determine the appropriateness and quality of the links and results relative to the search queries. The search engine uses the collected information to dynamically and in some forms in real time update and alter the information regarding the search results. Thus, user behavior after the search results are delivered is used as a proxy for which search results are the most valid and useful for the user.  
Nelson et al (US pat. App. Pub. 20190243519): elaborates that scrolling graphical user interface element that displays, in real time or substantially real time, search requests that are received by a system. For example, when a query is received, details about the query are stored and subsequently used to generate a selectable item that is provided on the scrolling graphical user interface element. The scrollable graphical user interface is provided on a webpage and is updated with selectable items each time a new query is received. Thus, any user accessing the webpage can view, in real time or substantially real time, other queries that are being submitted by other users.  

Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436